******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. MAURICE SNOWDEN
               (AC 38758)
                  Keller, Mullins and Sullivan, Js.
    Argued November 28, 2016—officially released March 21, 2017

   (Appeal from Superior Court, judicial district of
              Hartford, Mullarkey, J.)
  Richard E. Condon, Jr., senior assistant public
defender, with whom was S. Max Simmons, assigned
counsel, for the appellant (defendant).
   Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Robin D. Krawczyk, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   SULLIVAN, J. The defendant, Maurice Snowden,
appeals from the judgment of conviction, rendered after
a jury trial, of murder in violation of General Statutes
§ 53a-54a and criminal possession of a pistol or revolver
in violation of General Statutes (Rev. to 2011) § 53a-217c
(a) (1) (criminal possession). On appeal, the defendant
claims that (1) the trial court erred in permitting joinder
of one information charging murder with a second infor-
mation charging a separate instance of criminal posses-
sion; and (2) this court should adopt a ‘‘clear failure of
judicial obligation’’ standard for conducting a harmless
error analysis under the facts of this case.1 We affirm
the judgment of the trial court.
  The jury reasonably could have found the following
facts.2 For some time preceding the murder of the vic-
tim, Michael Taylor, the defendant and the victim had
been involved in an ongoing dispute. Additionally,
approximately one week prior to the murder, the defen-
dant told a lifelong friend, Everett Walker, that he
wanted to kill the victim. Indeed, the victim knew that
the defendant intended to harm him because he had
told Walker, also a lifelong friend, that the defendant
was ‘‘out to get me,’’ and the victim was so nervous
that he sat on his porch armed with knives.
   Early in the morning on July 26, 2011, T.M.3 was
driving with his cousin, Desmond Wray, around the
north end of Hartford selling drugs when the defendant
flagged him down on Enfield Street and asked to buy
crack. At first, T.M. did not recognize the defendant,
whom he had known since childhood and spent time
with earlier the same month, because the defendant
was wearing a disguise comprised of a fake beard drawn
on with a marker and a shirt over his head, as well
as utilizing crutches. At the same time, the defendant
engaged the victim, who was nearby, in a discussion,
looking to buy marijuana from him. After the defendant
crossed the street to approach the victim, the defendant
shot the victim in the face, resulting in his death.
  Thereafter, the defendant got into the back of T.M.’s
car and told him to drive to Earle Street in Hartford.
Once the defendant was in the car and began removing
his disguise, T.M. recognized him as the defendant. T.M.
took the defendant to Earle Street and the defendant
exited the car.
   At approximately 3 a.m. on July 26, 2011, the defen-
dant arrived at the apartment of another childhood
friend, Latia Avril, at 31 Owen Street in Hartford. During
his visit, the defendant showed Avril a black gun, and
how to open and fire it. Later that evening while the
defendant was still there, police officers knocked on
Avril’s door to serve a warrant for the defendant’s arrest
for unrelated offenses. The defendant threw a .38 cali-
ber revolver into a clothes hamper and attempted to
escape through a bedroom window, but police officers,
who were waiting outside the window, apprehended
him. As the police officers escorted him to their vehicle,
he stated, ‘‘that gun I used it’s not here, it’s on
Enfield Street.’’
   Meanwhile, Avril went to the door and police officers
entered the apartment. Avril indicated to police that the
defendant had thrown something in a clothes hamper in
a bedroom closet. In the clothes hamper, police located
a .38 caliber Smith & Wesson revolver with a five round
capacity, but it contained only four cartridges when
retrieved.
   The victim died from a single bullet wound under his
left eye. Upon entry, the .38 caliber bullet shattered.
The medical examiner recovered two fragments from
the victim’s skull. The state’s ballistics expert could not
make a positive match of the bullet fragments recovered
from the victim to those test-fired from the revolver
recovered from Avril’s apartment, but one of the frag-
ments possessed rifling characteristics consistent with
that revolver. Accordingly, the expert could not elimi-
nate or identify the weapon seized as the weapon used
in the victim’s murder.
   On October 28, 2013, in a long form information, the
state charged the defendant with murder and criminal
possession in violation of the aforementioned statutes,
as well as attempt to tamper with a witness in violation
of General Statutes §§ 53a-151 (a) and 53a-49. The crimi-
nal possession charge arose from the defendant’s pos-
session of the revolver at Avril’s apartment. Originally,
the state had charged the defendant with the three
offenses in three separate informations, but the state
moved to join the informations on October 28, 2013,
the day that jury selection began. That day, the defen-
dant orally objected to the consolidation on the grounds
that the tampering and criminal possession charges
were not cross admissible in the murder case. The court
granted the motion for joinder, finding that the tamper-
ing and criminal possession charges were cross admissi-
ble in the murder case and that the defendant was
not prejudiced under the factors established in State v.
Boscarino, 204 Conn. 714, 722–24, 529 A.2d 1260 (1987).
Following a jury trial, the jury returned a verdict of
guilty on the murder and criminal possession charges
and not guilty on the tampering charge. The court
accepted the jury’s verdict and, on January 27, 2014,
sentenced the defendant to fifty-four years incarcera-
tion on the murder count and five years on the criminal
possession count, to be served consecutively. This
appeal followed.
   The defendant claims on appeal that the court erred in
permitting joinder of one information charging murder
with a second information charging criminal posses-
sion. Specifically, the defendant argues that the court
failed to consider whether the murder allegations were
significantly more shocking and brutal than the allega-
tions in the criminal possession case. Additionally, he
asserts that the state did not attempt to meet its burden
of proving that the evidence from the murder case
would be admissible in a separate trial for criminal
possession, or that the defendant would not be unrea-
sonably prejudiced by the disparity in the egregiousness
of the conduct supporting each charge. The state count-
ers that the defendant did not raise this issue in his
objection to the joinder of these charges, thereby either
waiving or failing to preserve this claim for appeal. We
agree with the state that the defendant failed to preserve
his claim.
   ‘‘The standards for reviewing a trial court’s ruling on
a motion pertaining to joinder are discussed at length
in our [Supreme Court’s] decisions in State v. LaFleur,
307 Conn. 115, 159, 51 A.3d 1048 (2012), and State v.
Payne, 303 Conn. 538, 544–50, 34 A.3d 370 (2012). In
those cases, [our Supreme Court] rejected the notion
of a blanket presumption in favor of joinder . . . and
clarified that, when charges are brought in separate
informations, and the state seeks to join those informa-
tions for trial, the state bears the burden of proving
that the defendant will not be substantially prejudiced
by joinder pursuant to Practice Book § 41-19. The state
may satisfy this burden by proving, by a preponderance
of the evidence, either that the evidence in the cases
is cross admissible or that the defendant will not be
unfairly prejudiced pursuant to the factors set forth in
State v. Boscarino, [supra, 204 Conn. 722–24].4 . . .
Although the state bears the burden of proof in the trial
court, [i]t is the defendant’s burden on appeal to show
that joinder was improper by proving substantial preju-
dice that could not be cured by the trial court’s instruc-
tions to the jury . . . . As [our Supreme Court]
emphasized in LaFleur, our appellate standard of
review remains intact. Accordingly, [i]n deciding
whether to [join informations] for trial, the trial court
enjoys broad discretion, which, in the absence of mani-
fest abuse, an appellate court may not disturb.’’ (Cita-
tions omitted; footnote omitted; internal quotation
marks omitted.) State v. Devon D., 321 Conn. 656, 664–
65, 138 A.3d 849 (2016).
   ‘‘It is well settled that [o]ur case law and rules of
practice generally limit this court’s review to issues
that are distinctly raised at trial. See, e.g., Ajadi v.
Commissioner of Correction, 280 Conn. 514, 550, 911
A.2d 712 (2006) (declining to consider claim not raised
before habeas court); State v. Fagan, 280 Conn. 69,
85–89, 905 A.2d 1101 (2006) (declining to review claim
not preserved at trial) [cert. denied, 549 U.S. 1269, 127
S. Ct. 1491, 167 L. Ed. 2d 236 (2007)]; Practice Book § 60-
5 (court not bound to consider claim unless distinctly
raised at trial).’’ (Internal quotation marks omitted.)
Rowe v. Superior Court, 289 Conn. 649, 660, 960 A.2d
256 (2008). We abide by ‘‘the fundamental principle
that if the defendant deems an action of the trial court
necessary to the fairness of his trial, he has a responsi-
bility to present such a claim clearly to the trial court
so that the trial court may consider it and, if it is merito-
rious, take appropriate action. That is the basis for the
requirement that ordinarily a defendant must raise in
the trial court the issues that he intends to raise on
appeal. State v. Groomes, 232 Conn. 455, 466, 656 A.2d
646 (1995).’’ (Internal quotation marks omitted.) State
v. Vallejo, 102 Conn. App. 628, 633, 926 A.2d 681, cert.
denied, 284 Conn. 912, 931 A.2d 934 (2007).
  The following additional procedural facts reveal that
the defendant did not preserve his claim challenging
the joinder of informations. As previously stated, the
state originally charged the defendant in three separate
informations with murder, criminal possession, and
tampering. The state moved to consolidate those infor-
mations and the defendant orally objected in a hearing
held on the same day. The basis for the defendant’s
objection was that it would be confusing and misleading
to the jury to combine the criminal possession case
with the murder case because, he argued, there was an
inadequate nexus between the revolver found in the
apartment on Owen Street, the defendant, and the mur-
der. Additionally, he contended that the firearm was
recovered in a closet and not on his person, which he
claimed to be of consequence because he did not live
at the Owen Street address. He also argued that no
evidence connected the revolver to the one used in the
murder and that the time span between the events was
too attenuated.5 The state argued that even if the
revolver was not the one used in the murder, it would
be admissible as uncharged misconduct to show that
the defendant had the means to commit the crime.
   In ruling on the motion to consolidate, the court
stated as follows: ‘‘Now as far as the tampering is con-
cerned and the later in the day possession of the means
. . . the Boscarino factors, the[y] do involve discrete
easily distinguishable factual scenario[s]. The matters
. . . being consolidated are not of violent nature, brutal
or shocking; it’s a possession and tampering. It would
involve only a couple or three witnesses. It doesn’t
affect the duration particularly. And if what the state
claims is true, and I would require them to put the
evidence on in front of the court before it goes in front
of the jury, it would be cross admissible under posses-
sion of the means as far as the possession of the pistol
is concerned and consciousness of guilt as far as the
tampering is concerned. Now I will allow the consolida-
tion, the defense may have an exception. But I wish
any of the evidence of the events at Owen Street to
have more than just an oral offer of proof from the
state’s attorney; I would like to at least hear from the
witnesses before they testify in front of the jury to make
sure that the ruling can stand. Now—so that’s granted.’’
   It is clear from the record that the defendant did not
raise at trial his claim now on appeal that the evidence
supporting the murder charges was inadmissible in the
criminal possession case. ‘‘[T]o review [a] claim, which
has been articulated for the first time on appeal and
not before the trial court, would result in a trial by
ambuscade of the trial judge.’’ (Internal quotation marks
omitted.) State v. Randolph, 284 Conn. 328, 374, 933
A.2d 1158 (2007), quoting West Farms Mall, LLC v.
West Hartford, 279 Conn. 1, 28, 901 A.2d 649 (2006).
Additionally, we presume that the trial court properly
considered the legal standards applicable to a motion
for joinder. Johnson v. de Toledo, 61 Conn. App. 156,
161–62, 763 A.2d 28 (2000) (‘‘The general rule that a
judgment, rendered by a court with jurisdiction, is pre-
sumed to be valid and not clearly erroneous until so
demonstrated raises a presumption that the rendering
court acted only after due consideration, in conformity
with the law and in accordance with its duty. . . . It
is important to recognize that a claim of error cannot
be predicated on an assumption that the trial court
acted incorrectly. . . . Rather, we are entitled to
assume, unless it appears to the contrary, that the trial
court . . . acted properly, including considering the
applicable legal principles.’’ [Citations omitted; internal
quotation marks omitted.]), appeal dismissed, 258
Conn. 732, 785 A.2d 192 (2001). The ground for the
defendant’s objection to joinder before the trial court
was limited to the admissibility of the evidence support-
ing the criminal possession charge in the murder case.
On appeal, he raises a distinct claim that the evidence
supporting the murder charge was unduly prejudicial
and inadmissible in his criminal possession case. The
defendant did not raise this claim before the trial court,
and, thus, it was not properly preserved.
   Moreover, at no point did the defendant move for
severance after the informations were joined. See State
v. Berube, 256 Conn. 742, 747–48, 775 A.2d 966 (2001)
(failure to raise issue of severance at trial, with no
indication failure not tactical, renders claim unreview-
able). In fact, the court conditioned its joinder determi-
nation on an offer of proof from witnesses before they
testified in front of the jury to ensure that the matters
were cross admissible. When the court subsequently
determined, however, that offer of proof was unneces-
sary, the defendant did not renew his objection to join-
der or move to sever. At that time, he had the
opportunity to raise a claim that the evidence of the
murder was unduly prejudicial to him in the prosecution
of the criminal possession charge, but he failed to raise
any objection. Accordingly, we conclude that the defen-
dant has failed to preserve his claim for appeal, and,
therefore, his claim is not reviewable.6 Consequently,
we do not address whether the evidence in the cases
was cross admissible or whether the defendant was
prejudiced by the joinder under the factors enunciated
in Boscarino.7
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
      Because we determine that the defendant’s first claim is unreviewable,
we do not reach his claim that this court should adopt a new standard for
harmless error analysis.
    2
      At trial, the parties stipulated that the defendant previously had been
convicted of a felony.
    3
      The court issued a protective order requiring that this witness be referred
to by his initials only. In keeping with this order, we do the same.
    4
      ‘‘In Boscarino, [our Supreme Court] identified the factors that a trial court
should consider in determining whether separate trials might be necessary to
avoid undue prejudice resulting from consolidation of multiple charges for
trial. These factors include: (1) whether the charges involve discrete, easily
distinguishable factual scenarios; (2) whether the crimes were of a violent
nature or concerned brutal or shocking conduct on the defendant’s part;
and (3) the duration and complexity of the trial. . . . If any or all of these
factors are present, a reviewing court must decide whether the trial court’s
jury instructions cured any prejudice that might have occurred.’’ (Internal
quotation marks omitted.) State v. Devon D., 321 Conn. 656, 665 n.5, 138
A.3d 849 (2016).
    5
      The defendant also argued that it was unclear how long the firearm had
been in the hamper and whether he possessed the revolver. The evidence
previously set forth regarding the events at Owen Street, however, refutes
these arguments. In its arguments in support of its motion to consolidate,
the state summarized this evidence.
    6
      The defendant does not argue that his claim, although unpreserved, is
reviewable either under State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989), modified by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015), or the plain error doctrine. According to our Supreme Court, how-
ever, a defendant need not affirmatively request Golding review. Instead,
‘‘to obtain review of an unpreserved claim pursuant to [Golding], a defendant
need only raise that claim in his main brief, wherein he must present a
record that is [adequate] for review and affirmatively [demonstrate] that his
claim is indeed a violation of a fundamental constitutional right.’’ (Internal
quotation marks omitted.) State v. Elson, 311 Conn. 726, 754–55, 91 A.3d
862 (2014).
    In his main brief, the defendant does not invoke any fundamental constitu-
tional rights in his arguments that the trial court improperly joined his
criminal cases. ‘‘Whether multiple charges should be tried separately is
within the court’s sound discretion and generally is not of a constitutional
nature. State v. Perez, 87 Conn. App. 113, 121, 864 A.2d 52 (2005); see also
State v. Berube, [supra, 256 Conn. 749 n.7]; State v. Walton, 227 Conn. 32,
55 n.20, 630 A.2d 990 (1993).’’ (Internal quotation marks omitted.) State v.
Madore, 96 Conn. App. 235, 243, 899 A.2d 721, cert. denied, 280 Conn. 907,
907 A.2d 92 (2006). The defendant quotes State v. Payne, supra, 303 Conn.
545, for the proposition that a trial court in exercising its discretion regarding
joinder must exercise such discretion ‘‘in a manner consistent with the
defendant’s right to a fair trial.’’ The court in Payne determined, however,
that despite concluding that the informations were improperly joined
because the defendant’s conduct in killing the victim in the felony murder
case was significantly more brutal and shocking than his conduct in
attempting to tamper with the jurors under the second prong of Boscarino,
such nonconstitutional error was harmless. See id., 552–53.
    Indeed, in his second claim on appeal the defendant in this case argues
that this court should adopt a new standard for harmless error analysis of
nonconstitutional claims. Accordingly, the defendant has not affirmatively
demonstrated that improper joinder claims generally, or his claim in particu-
lar, implicate a violation of a fundamental constitutional right and, therefore,
his first claim on appeal is not reviewable under Golding. See Bank of
America, N.A. v. Thomas, 151 Conn. App. 790, 801 n.6, 96 A.3d 624 (2014)
(‘‘[T]he Supreme Court’s decision in Elson did not eliminate the important
requirement that all claims of error be adequately briefed on the merits.
. . . If the [party’s] brief fails to identify the relevant record sections, identify
the governing constitutional principles, or apply law to fact in demonstrating
the existence of a constitutional violation requiring reversal, then the claim
likely will be deemed inadequately briefed and will fail on that ground
anyway, regardless of some threshold invocation of Golding review prior
   We acknowledge that the defendant in his reply brief cited constitutional
provisions and argued in a conclusory fashion that the trial court recognized
that the motion to consolidate implicated his ‘‘constitutional right to a fair
trial.’’ Nonetheless, we abide by the principle that to obtain review under
Golding, a defendant must raise such a claim in his main brief. State v.
Elson, supra, 311 Conn. 754–55.
   7
     The state argues that by failing to raise the claim made on appeal at trial,
the defendant waived that claim. Because we determine that preservation is
the proper way to address this issue, we also do not reach this argument.